COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 ERNEST GREEN,                                                 No. 08-14-00131-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                        County Criminal Court No. 1
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                             State.                            (TC# 20130C15209)
                                               §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                            '
until September 18, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE
                                             '
THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Francisco F. Macias, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before September 18, 2014.

       IT IS SO ORDERED this 20th day of August, 2014.

                                            PER CURIAM
Before McClure, C.J., Rivera, and Rodriguez, JJ.